ORDER
The Disciplinary Review Board on October 28,1997, having filed with the Court its decision concluding that NEIL STERNSTEIN of WOODBURY, who was admitted to the bar of this State in 1975, and who was suspended from practice for a period of three months effective July 31,1995, and who remains suspended at this time, should be suspended from practice for a period of two years for his violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to *434communicate), RPC 3.3(a) and (b) (failure to disclose a material fact to a tribunal), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that the suspension should be retroactive to October 31, 1995, the expiration date of the three-month suspension under which respondent remains suspended;
And the Disciplinary Review Board having further determined that respondent should be required to provide proof of his fitness to practice law prior to reinstatement, that he should practice only under supervision for a period of three years after reinstatement, and that he should complete twelve hours of courses in professional responsibility within six months after his reinstatement to practice;
And good cause appearing;
It is ORDERED that NEIL STERNSTEIN is suspended from the practice of law for a period of two years, effective October 31, 1995; and it is further
ORDERED that prior to reinstatement, respondent provide proof of fitness to practice law; and it is further
ORDERED that on reinstatement, respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that respondent complete twelve hours of courses in professional responsibility within six months after his reinstatement to practice; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*435ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.